


EXHIBIT 10.24
PRIMERICA, INC.
RESTRICTED STOCK AWARD AGREEMENT
Primerica, Inc. (“Primerica”) hereby grants to [NAME] (the “Participant”), the
restricted shares (“Restricted Shares”) of Primerica's common stock, par value
$.01 per share (“Common Stock”), detailed below, pursuant to the Primerica, Inc.
2010 Omnibus Incentive Plan (the “Plan”). The terms, conditions and restrictions
applicable to the Restricted Shares are contained in the Plan and in this
Restricted Stock Award Agreement (the “Agreement”). Capitalized terms not
defined herein shall have the meaning assigned to such terms in the Plan.
1.Grant of Restricted Shares
    
Grant Date:
[AWARD DATE]
Number of Shares:
[# SHARES]
Vesting Dates (one-third of the Restricted Shares vesting on each vesting date):
[VEST DATE 1]
 
[VEST DATE 2]
 
[VEST DATE 3]



2.Termination of Service. Notwithstanding anything to the contrary herein, upon
a termination of the Participant's service as a member of the Board of Directors
of Primerica (the “Board”), the Restricted Shares shall be treated as follows:


(a)Termination Other Than For Death or Disability. If the Participant's service
on the Board terminates for any reason other than because of the Participant's
death or Disability, then (i) if the Participant has served as a member of the
Board of Directors for less than five years as of the termination date, vesting
of the Restricted Shares will cease on the date the Participant's service is so
terminated, the unvested portion of the Restricted Shares (if any) will be
canceled and the Participant shall have no further rights of any kind with
respect to any unvested Restricted Shares and (ii) if the Participant has served
as member of the Board of Directors for five or more years as of the termination
date, the unvested portion of the Restricted Shares (if any) will vest as of the
termination date.


(b)Death or Disability.  If the Participant's service on the Board is terminated
upon the Participant's death or Disability, the unvested portion of the
Restricted Shares (if any) will vest as of the termination date. For purposes of
the Agreement, “Disability” means that the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.


3.Stockholder Rights.  The Participant will have all of the rights of a holder
of shares with respect to the Restricted Shares (until and unless the Restricted
Shares are forfeited), including, without limitation, the right to vote such
shares and the right to receive all dividends or other distributions with
respect to such shares, both prior to and after the lapse and removal of the
vesting restrictions set forth herein, and, if shares are ultimately forfeited,
prior to such forfeiture.






--------------------------------------------------------------------------------




4.Consent to Electronic Delivery.  In lieu of receiving documents in paper
format, by receipt of the Restricted Shares, the Participant consents, to the
fullest extent permitted by law, to electronic delivery of any documents that
Primerica may be required to deliver (including, but not limited to,
prospectuses, prospectus supplements, grant or award notifications and
agreements and all other forms or communications) in connection with the
Restricted Shares. Electronic delivery of a document to the Participant may be
via a Primerica e-mail system or by reference to a location on an Internet site
to which the Participant has access.


5.Tax Withholding.  No withholding or deduction for any taxes shall be made by
Primerica in respect of the Restricted Shares. The Participant shall be solely
responsible for the payment of any federal, state, local or other taxes,
including but not limited to, estimated taxes and self-employment taxes, as well
as any interest or penalties that may be assessed, imposed or incurred, as a
result of the compensation paid under the Agreement.


6.Compliance with EESA. To the extent that the Participant and the Restricted
Shares are subject to Section 111 of the Emergency Economic Stabilization Act of
2008, as amended, and any regulations, guidance or interpretations that may from
time to time be promulgated thereunder (“EESA”), then any payment of any kind
provided for by, or accrued with respect to, the Restricted Shares must comply
with EESA, and the Agreement and the Plan will be interpreted or reformed to so
comply. If requested by Primerica, the Participant will grant to the U.S.
Treasury Department (or other body of the U.S. government) and to Primerica a
waiver in a form acceptable to the U.S. Treasury Department (or other body) and
Primerica releasing the U.S. Treasury Department (or other body) and Primerica
from any claims that the Participant may otherwise have as a result of the
issuance of any regulations, guidance or interpretations that adversely modify
the terms of the Restricted Shares that would not otherwise comply with the
executive compensation and corporate governance requirements of EESA or any
securities purchase agreement or other agreement entered into between Primerica
or its affiliates and the U.S. Treasury Department (or other body) pursuant to
EESA.


7.Entire Agreement.  The Agreement and the Plan constitute the entire
understanding between Primerica and the Participant regarding the Restricted
Shares and supersede all previous written, oral, or implied understandings
between the parties hereto about the subject matter hereof.


8.No Right to Service. Nothing contained herein, in the Plan, or in any
prospectus shall confer upon the Participant any rights to continued service on
the Board, at any specific rate of compensation, or for any particular period of
time.


9.Arbitration.  Any disputes related to the Restricted Shares shall be resolved
by arbitration in accordance with Primerica's arbitration policies. In the
absence of an effective arbitration policy, the Participant acknowledges and
agrees that any dispute related to the Restricted Shares shall be submitted to
arbitration in accordance with the Commercial Rules of the American Arbitration
Association, if so elected by Primerica in its sole discretion.


10.Conflict. In the event of a conflict between the Agreement and the Plan, the
Plan shall control.


































2




--------------------------------------------------------------------------------




11.Governing Law. The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.


12.Internal Revenue Code Section 409A. The intent of the parties is that the
Restricted Shares granted hereunder be exempt from Section 409A of the Code,
and, to the maximum extent permitted, the Agreement and the Plan shall be
interpreted and be administered accordingly.


13.Successors and Assigns. The Agreement shall be binding on all successors and
assigns of the Participant, including, without limitation, the estate of the
Participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant's
creditors.






























































































3




